DETAILED ACTION
This action is in response to applicant’s amendment received on March 9th, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-35, 40, 45, and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloss (U.S. Publication 2013/0116793).
Kloss discloses a device (for example see Figure 1) comprising at least one wall defining an interior cavity and a load arrangement comprising a plurality of protruding cantilever load elements extending/biased into the interior cavity configured to interact with a second load element or that least one wall capable of transmitting a load in more than one plane to bone graft material in the cavity, wherein at least one plate is transmitted in a longitudinal directed between two bone regions, i.e. the flexible tube elements in the interior cavity are configured to transmit load along a longitudinal axis of the spine between two adjacent vertebral bodies. The plurality of load elements include two planar faces extending substantially parallel to each other and the plurality of load elements are flexible/deformable (page 7 paragraph 75), wherein the plurality of load elements include interacting features configured/shaped to interact with one another and the bone graft material, wherein the plurality of lead elements are configured to place a load on a bone graft material in the cavity, and wherein the plurality of load 
Kloss discloses a method of using the device discussed above comprising the steps of positioning the device between two bone regions, such as between vertebral bodies, and placing graft material within the cavity of the device such that the load arrangement places load, such as capillary forces, on the bone graft material within the cavity. 
Response to Arguments
Applicant's arguments filed March 9th, 2021 have been fully considered but they are not persuasive. The applicant’s argument that the Kloss reference does not disclose the load arrangement extending into the interior cavity is not persuasive. As clearly shown in Figure 1 of the reference (see below for marked up figure), Kloss clearly discloses an implant comprising at least one wall (the red filled areas) defining at least one internal cavity (the gray filled areas) and a load arrangement comprising a plurality of load elements (the blue filled areas), wherein at least one load element extends into the inner cavity (the examiner only provided color to portions of the wall, cavity, and load arrangement to ease understanding of how the examiner sees the reference). The applicant’s argument regarding Figure 7 of the reference is moot since the examiner has been discussing the embodiment shown in Figure 1.  

    PNG
    media_image1.png
    360
    425
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775